                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,                    )
                                             )
        Plaintiff,                           )
                                             )                Case No.
v.                                           )             5:18-cv-20-JMH
                                             )
STEPHANIE HARRIS, et al.,                    )           MEMORANDUM OPINION
                                             )                AND ORDER
        Defendants.                          )
                                             )

                                         ***

     This matter having come before the Court upon the Plaintiff’s

Amended Motion for Judgment and Order of Sale [DE 33] against the

interests of the Defendants, Stephanie Harris (a/k/a Stephanie

Andre,    a/k/a   Stephanie      Harris          Andre),   Paul    Davis     Systems    of

Lexington,      Inc.   (d/b/a    Paul    Davis       Restoration      of     Lexington),

Central     Kentucky    Management       Services,         Inc.,     Chase    Manhattan

Mortgage Corporation, Unknown Spouse, if any, of Stephanie Harris,

and LVNV Funding, LLC, in and to the real property which is subject

to this action.        Ultimately, the mortgage granted to the United

States against the subject real estate has priority over other

liens     and   Harris’s      account    is        severely    delinquent.        Thus,

Plaintiff’s Motion [DE 33] is GRANTED; Defendant’s Motion to

Dismiss    Judgment     and    Sale     of       House   [DE   31]   is    DENIED;     and

Plaintiff’s first Motion for Judgment and Order of Sale [DE 28] is

DENIED AS MOOT.


                                             1
                  I.    Factual and Procedural History

     On March 12, 2004, Defendant Stephanie Harris executed and

delivered a promissory note to the United States of America, on

behalf of the Department of Agriculture (“USDA”), Rural Housing

Service   (“RHS”)      or    Rural    Development          (“RD”).      [DE    1-2].

Contemporaneously, Harris executed and delivered a real estate

mortgage, recorded on March 24, 2004, against the real property

that is the subject of this action, which is located in Jessamine

County,   Kentucky.         [DE   1-3].       The   note    contained   a     default

provision, stating in part that:

     If I do not pay the full amount of each monthly payment
     on the date it is due, I will be in default. If I am in
     default, the Government may send me a written notice
     telling me that if I do not pay the overdue amount by a
     certain date, the government may require me to
     immediately pay the full amount of unpaid principal, all
     the interest that I owe, and any late charges. . . .
     Even if, at a time when I am in default, the Government
     does not require me to pay immediately as describe[d] in
     the preceding sentence, the Government will still have
     the right to do so if I am in default at a later date.

[DE 1-2 at 2, Page ID # 13].              Additionally, paragraph 22 of the

mortgage document states that RHS may accelerate the debt and

foreclose on the property to satisfy the remaining debt obligation.

[DE 1-3 at 5, Page ID # 19].

     The Complaint was filed in this action on January 1, 2018,

alleging that Harris had failed to make required loan payments and

was in default.        [DE 1].     On May 24, 2018, Defendant Paul Davis

Systems answered.        [DE 15].         Then, on May 30, 2018, Defendant

                                          2
Stephanie Harris, proceeding pro se, answered and made general

counterclaims      against    the   United    States,   alleging     breach    of

contract,   fraud,       harassment,   and    “stress   relief.”      [DE   18].

Finally, on June 14, 2018, Defendant Central Kentucky Management

Services answered and asserted a counterclaim and cross claim,

requesting that the Court “determine the priority of the liens and

interests in the subject property, order a judicial sale of the

property as a whole, and distribute the sale proceeds to the

parties   herein    in    order   of   the   priority   of   their   respective

interests.”    [DE 20].

       A court-appointed warning order attorney was appointed in an

attempt to notify Defendant Unknown Spouse, if any, of Stephanie

Harris about the pending foreclosure action. [DE 14]. The warning

order attorney’s reports indicate that she was unable to locate or

notify the Unknown Spouse, if any, of Stephanie Harris of this

litigation and the Court accepted the report.                [DE 23; DE 24; DE

26].

       Subsequently, the United States moved for the entry of default

against Defendants Chase Manhattan Mortgage Corporation, Unknown

Spouse, if any, of Stephanie Harris, and LVNV Funding, LLC.                   [DE

25].    The Clerk entered default on May 8, 2018, as the three

previously listed defendants were served and failed to answer or

appear.    [DE 27].



                                        3
     Then, the United States moved for judgment and order of sale

on May 24, 2018.     [DE 28].   On August 29, 2018, Defendant Stephanie

Harris moved for an extension of time to retain counsel [DE 29],

which was granted.      [DE 30].      On October 5, 2018, Harris filed a

pro se motion styled as a “Motion to Dismiss Judgment and Sale of

House.”   [DE 31].    On November 5, 2018, the United States filed an

amended motion for judgment and order of sale.          [DE 33].   Harris

has not responded to the amended motion.         No other Defendants have

responded to the initial motion for judgment and order of sale or

the amended motion for judgment and order of sale.          As a result,

this matter is ripe for review.

                                II.   Analysis

     Kentucky is a “race-notice” jurisdiction and in order for a

mortgage to have first priority, one must not only be the first to

file the mortgage, deed or deed of trust, but the filer must also

lack actual or constructive knowledge of any other mortgages, deeds

or deeds of trust related to the property.”            Wells Fargo Bank,

Minnesota, N.A. v. Commonwealth, Fin. & Admin., Dep’t of Revenue,

345 S.W.3d 800, 804 (Ky. 2011); see also Mortg. Elec. Registration

Sys., Inc. v. Roberts, 366 S.W.3d 405, 407-08 (Ky. 2012).

     Under Kentucky common law, the first creditor to file a lien

enjoys the first right to the property.          Wells Fargo, 345 S.W.3d

at 804.    This rule is also known as “first in time, first in



                                       4
right.”   Id. (citing Truck Corp. of Ky. v. Hurry Up Broadway Co.,

1 S.W.2d 990 (Ky. 1928)).

     In this action, the United States seeks to foreclose on and

sell the subject real property to satisfy, or at least partially

satisfy, the amount of its loan to Harris.    An affidavit provided

by the United States indicates that as of January 9, 2018, Harris’s

loan account had been delinquent since September 12, 2014, and

that the account was delinquent in the amount of $51,071.58.    [DE

1-5].

     Three defendants have answered and appeared in this action.

Defendants’ arguments and the priority of Defendants’ interests in

the subject property is discussed below.

A.   Interest of Defendant Stephanie Harris

     As an initial matter, the Court primarily construes Harris’s

October 5, 2018, “Motion to Dismiss Judgment and Sale of House”

[DE 31] as a response in opposition to Plaintiff’s Motion for

Judgment and Order of Sale [DE 28].   The United States is correct

that since a judgment has not been entered in this case that there

is no judgment to set aside, as requested by Harris’s motion.   [See

DE 33 at 3, Page ID # 197].    Still, the Court construes filings

“by their substantive content and not be their labels.”          See

Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011 WL

3273531, at *3 (S.D. Ohio Aug. 1, 2011).   Additionally, the law is

clear that sometimes courts may “ignore the legal label that a pro

                                 5
se litigant attaches to a motion and recharacterize the motion in

order to place it within a different legal category” to avoid

unnecessary dismissal.        See, e.g., Castro v. United States, 540

U.S.    375,   381   (2003)   (discussing   a    pro   se    litigant’s   motion

attacking his sentence and citing cases); Estelle v. Gamble, 429

U.S. 97, 106 (1976).          As such, the Court primarily construes

Harris’s Motion [DE 31] as a response in opposition to the motion

for judgment and order of sale.

       Here, Harris maintains that she is not in default or, that if

she is in default, the default was caused by the actions of the

USDA.    [DE 18 at 1, Page ID # 120].       Harris appears to assert that

the USDA failed to provide relief to assist her in meeting the

loan obligations, causing her loan to be in default.                 [See id.].

Harris has attached a subsidy repayment agreement, partial copies

of   reamortization     agreements,   and       partial     copies   of   monthly

billing statements in support of her defenses and counterclaims.

[DE 18-1].

       Additionally, Harris appears to take issue with the dismissal

of a related foreclosure action in 2016, appearing to allege that

the case was dismissed without a modification or plan regarding

her loan agreement. [See DE 31 at 1, Page ID 190]. These arguments

are addressed below.




                                      6
1.    Dismissal of Previous Foreclosure Suit

      First, Harris seems to suggest that the previous dismissal of

a foreclosure lawsuit regarding the subject property was wrongful

or has some effect on this action.              Harris is correct that a

previous foreclosure action filed against the subject property was

dismissed without prejudice.            See United States v. Stephanie

Harris, No. 5:16-cv-221-KKC, (E.D. Ky. Oct. 14, 2016) (dismissing

case, see docket entry 12 at 1).

      Still, it is unclear why Harris raises dismissal of the

previous action as an issue.       In fact, is appears that dismissal

of the previous suit benefitted Harris.         The United States asserts

that the previous action was dismissed “in order for the USDA to

process a reamortization for the Defendant in an attempt to lower

her monthly payment.”       [DE 33 at 3, Page ID # 197].          Seeing as

Harris’s loan account has been delinquent since 2014, presumably

the   USDA   could   have   continued    with   the   previous   action   and

foreclosed on the subject real property in 2016.                 Due to the

dismissal, however, the USDA has considered a reamortization of

Harris’s loan and Harris has been allowed to remain in her home in

the meantime.

       Additionally, there is no apparent defect with the previous

dismissal as a matter of law.           Under the Federal Rules of Civil

Procedure, where a defendant has served an answer, a plaintiff may



                                    7
dismiss a lawsuit with the Court’s permission.       Fed. R. Civ. P.

41.

       Also, the Plaintiff was free to refile the lawsuit because it

was dismissed by the Court without prejudice.      Here, there is no

indication that the Plaintiff waived the right to refile the

lawsuit.     Additionally, Harris makes no argument regarding a

statute of limitations defense.        In fact, the promissory note,

signed by Harris, explicitly gives the Plaintiff the right to

require full payment of the debt if Harris is in default, even if

the Plaintiff refused to exercise that power in the past.    [See DE

1-2 at 2, Page ID # 13].

       Ultimately, the previous dismissal was to Harris’s benefit,

as it allowed the USDA to consider lowering Harris’s payments.

RHS was under no obligation to provide such relief to Harris and

RHS is legally entitled to refile the lawsuit, seeing that Harris’s

loan continues to be in default.

2.    Relief Under the Housing Act of 1949

      Second, Harris appears to argue indirectly that RHS is legally

obligated to provide her relief by reducing her loan payments.

The Housing Act of 1949, 42 U.S.C. § 1441 et seq. (“the Housing

Act”) was enacted for the purpose of “elimination of substandard

and other inadequate housing through the clearance of slums and

blighted areas, and the realization as soon as possible of the

goal of a decent home and a suitable living environment for every

                                   8
American family.”        42 U.S.C. § 1441.     Section 502(a) of the Housing

Act authorized the Secretary of Agriculture to make loans to

borrowers to finance affordable housing in rural areas.                    See 42

U.S.C. § 1472(a).

       In 2009, Congress passed the Helping Families Save Their Homes

Act, providing additional protections against foreclosures.                      See

42   U.S.C.    §1472(h)(13)-(17).            The    law    authorizes   statutory

protections for mortgagors with direct loans from RHS including

moratorium relief, refinancing, assignment of loans, and loss-

mitigation.    See 42 U.S.C. §§ 1475(a), 1471(a), 1472(h).

       The Sixth Circuit discussed protections for mortgagors with

loans from RHS and concluded that, because the loss mitigation and

relief provisions in the Housing Act are discretionary, courts

lack    subject     matter     jurisdiction        under    the   Administrative

Procedure Act (“APA”) over RHS’s decisions pertaining to relief to

borrowers.    See Sheldon v. Vilsack, 538 F. App’x 644, 650-53 (6th

Cir. 2013) (discussing RHS’s refusal to require lenders of loans

guaranteed    by   RHS    to   engage   in    loss   mitigation    efforts   with

mortgagors).

       As a result, this Court does not have the authority to compel

RHS to provide Harris with additional relief or engage in further

loss   mitigation    efforts.       Under     the    APA,   judicial    review    is

unavailable “to the extent that (1) statutes preclude judicial

review; or (2) agency action is committed to agency discretion by

                                        9
law.” 5 U.S.C. § 701(a)(1)-(2) (emphasis added); see Heckler v.

Chaney, 470 U.S. 821, 828 (1985).         Under the Housing Act, Congress

did not mandate or require that RHS provide relief to borrowers

who had defaulted or were at risk of default.              As such, whether

RHS continues to engage in loss mitigation efforts or chooses to

provide further relief to Harris is squarely within the discretion

of the agency.

3.   Breach of Contract

     Third, as both a defense and counterclaim, Harris asserts

that RHS was contractually obligated to provide her relief by

lowering her loan payments or providing a subsidy pursuant to

Section 521 of the Housing Act of 1949.         RHS acknowledges that it

considered   a   reamortization     for   Harris    in   2016   but   that    it

concluded    that   Harris   “was   receiving      the   maximum   assistance

available to her based upon her financial status and her payment

could not be reduced any further.”          [DE 33 at 2, Page ID # 197].

Even so, Harris seems to assert that she was contractually entitled

to additional relief and a lower payment.

     But here, the RHS is under no contractual obligation to

provide Harris with a lower payment or with further relief.                  The

Court can find no contractual provision in the record that entitles

Harris to a lower loan payment or further relief from the USDA.

Additionally, Harris has not pointed to any such contractual

provision or legal entitlement.           As a result, RHS is under no

                                     10
contractual obligation to provide additional relief or engage in

loss mitigation efforts with Harris.

4.   Fraud

     Fourth,   as   a   counterclaim,   Harris   alleges    that   the   RHS

committed fraud when it sent her a reamortization agreement with

an effective date of August 12, 2014.      [See DE 18 at 3, Page ID #

122; DE 18-1 at 2, Page ID # 126]. Harris alleges that she received

this letter in 2016 that was backdated, amounting to fraud.              [DE

18 at 3, Page ID # 122].

     Initially, it is unclear when the agreement was received by

Harris or why it was sent.      Someone, presumably Harris, provided

a handwritten note at the top of the reamortization agreement

exhibit stating, “backdated received in 2016.”             [DE 18-1 at 2,

Page ID # 126].     But Harris has only provided the top portion of

the reamortization agreement and has provided no envelope or other

documentation that definitively indicates when the agreement was

mailed.   For instance, it is possible that the agreement is signed

and dated at the bottom of the document or that there are multiple

pages of the agreement.

     Additionally, even if Harris did receive the agreement in

2016, it is unclear how that constitutes fraud. The reamortization

agreement has an effective date of August 12, 2014, but that does

not demonstrate that the agreement is fraudulent.          It is possible

that the agreement was sent in 2016 and but became effective at an

                                   11
earlier time.      Without more explanation and proof, it is unclear

how the effective date on the reamortization agreement constitutes

fraud.

     Finally, it is equally unclear why Harris challenges the

reamortization agreement or how it harmed her.               Reamortization

agreements constitute modifications of loans that generally assist

a borrower, like Harris, who is having difficulty making the

required mortgage payments.      The agreement that RHS sent to Harris

would have likely lowered her mortgage payments and ultimately

been to her benefit.         Regardless, because Harris has failed to

explain why the effective date on the reamortization agreement

constitutes fraud, her counterclaim for fraud must be denied.

5.   Harassment and Stress

     Fifth, Harris claims that RHS has sent monthly mailings

regarding payments and foreclosure, constituting harassment.                [DE

18 at 3, Page ID # 122].      Additionally, Harris claims that she has

been under a tremendous amount of stress due to “unnecessary

conflict with the U.S.D.A.”       [Id.].

     To prove her harassment claims, Harris has attached copies

monthly billing statements and notices pertaining to default and

foreclosure review.     [DE 18-1 at 3-8, Page ID # 127-32].          There is

no doubt that financial hardship and the real estate foreclosure

process causes stress for defaulting homeowners.                   Still, the

documents   that    Harris    includes   in   support   of   her    claim   of

                                    12
harassment appear to be routine business documents where RHS

attempted to collect a debt that was owed.            But Harris does not

explicate how RHS’s sending documents pertaining to her loans

constitutes harassment.       For instance, Harris has not alleged any

violation of the Fair Debt Collections Practices Act (“FDCPA”) and

does not allege that a bankruptcy stay was in place.

     Harris alleges that she received five letters or notices on

one day, but she has not provided the notices in their entirety,

making it difficult for the Court to confirm her allegations. [See

DE 18-1 at 6-7, Page ID # 130-31].        In fact, the notices appear to

be identical and it is unclear whether the notices in the record

constitute multiple notices or are simply duplicate copies of the

same single notice.      [See id.]

     The billing statements contained in the record simply state

the current amount that is owed by Harris and appear to have been

sent on a monthly basis.        Additionally, the final notice before

default   review   appears    to   provide   notice   to    Harris    of   her

delinquency before default was declared.            The purpose of these

documents was not only to promote debt collection, but also to

provide Harris with valuable information pertaining to her loan

obligations and put her on notice that her loan account was

delinquent and would potentially be placed in default.               As such,

Harris    has   failed   to   demonstrate    that   RHS’s   communications

constitute harassment or caused her undue stress.

                                     13
      In sum, Harris has failed to demonstrate that she is legally

or contractually entitled to additional relief from RHS pertaining

to the mortgage on her home.      Furthermore, Harris’s counterclaims

fail becuase she has not demonstrated that she may recover for

breach of contract, fraud, or harassment.             Ultimately, Harris

voluntarily entered into a loan obligation with RHS and used her

home as security.     Seeing as her loan account has been delinquent

since 2014, RHS is entitled to exercise its contractual rights,

declare the loan in default, and foreclose to satisfy the debt.

B.    Interest of Central Kentucky Management Services, Inc.

      Defendant    Central   Kentucky    Management   Services,   Inc.,    an

assignee of the University of Kentucky Medical Center, asserts an

interest in the subject property by virtue of a judgment lien.

The    Central    Kentucky   Management    Services   judgment    lien    was

recorded in the Jessamine County Clerk’s Office on May 30, 2008.

[DE 1-10 at 2, Page ID # 38].      As such, since the Central Kentucky

Management lien was recorded after the RHS Mortgage, the priority

of the RHS mortgage is superior to the judgment lien of Central

Kentucky Management Services.

C.    Interest of Paul Davis Systems of Lexington, Inc.

      Defendant Paul Davis Systems of Lexington, Inc., asserts that

it has an interest in the subject property pursuant to a mechanic’s

lien and notice of judgment lien recorded in the Jessamine County

Clerk’s Office.      [DE 15 at 2-3, Page ID # 113-14; see also DE 1-

                                    14
8; DE 1-9].   While Paul Davis systems has answered, it has failed

to respond in opposition to Plaintiff’s Motion for Judgment and

Order of Sale.

     KRS § 376.010 provides that a properly filed and executed

mortgage has superior priority over a subsequent mechanic’s lien.

See KRS 376.010; see also Johnson Lumber Co. v. Stovall, 394 S.W.2d

930, 931 (Ky. 1965).

     Here, the real estate mortgage was recorded on March 24, 2004.

[DE 1-3 at 7, Page ID # 21].      Notice of the Paul Davis Systems

mechanic’s lien was filed on or around February 22, 2012 and the

judgment lien was recorded on July 31, 2013.     [DE 1-9; DE 1-8].

As such, the RHS mortgage is first in time because it was recorded

well before the Paul Davis mechanic’s lien and judgment lien.    As

a result, the RHS mortgage has superior priority to the mechanic’s

lien and judgment lien of Paul Davis Systems.

D.   Interests of Defendants LVNV Funding and Chase Manhattan
Mortgage Corporation

     Defendants LVNV Funding and Chase Manhattan Corporation have

failed to appear in this action and have not asserted an interest

in the subject property.     LVNV and Chase appear to have been

properly served [DE 10; DE 17].      The Clerk of the Court entered

default against LVNV and Chase on August 8, 2018.    [DE 27].

     LVNV recorded notice of a judgment lien in the Jessamine

County Clerk’s Office on September 18, 2009.    [DE 1-11 at 2, Page


                                15
ID # 40].        LVNV’s judgment lien was recorded after the RHS

mortgage.      Thus, the priority of the RHS mortgage is superior to

the judgment lien of LVNV.

     Chase recorded a mortgage on the subject property in the

Jessamine County Clerk’s Office on December 27, 1999.            [DE 1-6 at

4, Page ID # 27].       The mortgagor listed on the instrument is Larry

Dean Cross.       [Id. at 1, Page Id # 24].           Chase’s mortgage was

recorded before RHS’s mortgage.             Even so, Plaintiff’s complaint

asserts that Chase’s “interest in or claim on the Property is

inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of RHS.”           [DE 1 at 5, Page ID # 5].

Chase has had ample time and opportunity to assert its interest in

the subject property or oppose the Plaintiff’s motions for judgment

and order of sale.          As a result, Plaintiff is entitled to a

foreclosure sale of the subject property.

                               III.   Conclusion

     Harris’s loan account has been delinquent since 2014.                 RHS

appears   to     have   previously    granted    Harris   a   reamortization

agreement and moratoriums deferring her loan payments.            [Id.].    It

appears   that    RHS    has   been   patient   and   lenient   with   Harris

pertaining to her loan obligations. But the fact that RHS provided

Harris previous moratoriums and reamortization agreements does not

mean that RHS is currently obligated to offer Harris any additional

form of relief.

                                       16
      At bottom, Harris appears to have freely executed a promissory

note with RHS, providing the subject real property as collateral.

As a result, Harris was obligated to repay the loan principal and

interest in a timely fashion.                Since Harris’s loan account is

delinquent, RHS may pursue contractual and legal recourse to

recover the funds loaned Harris.                RHS has previously attempted to

provide Harris relief in the form of moratoriums and other relief

but   appears    to    be    under    no   continuing        contractual        or    legal

obligation provide further loss mitigation.

      Furthermore,      Harris       is    not    entitled     to    relief      on    her

counterclaims     for       breach   of    contract,     fraud,      or    harassment.

Additionally, other interests asserted against the real property

are inferior in priority to the RHS mortgage.                   As a result, RHS is

entitled    to   judgment      and    a    foreclosure       sale    of   the    subject

property.    Accordingly, IT IS ORDERED as follows:

      (1)   Plaintiff’s Amended Motion for Judgment and Order of

      Sale [DE 33] is GRANTED;

      (2)   To the extent that Defendant Harris’s Motion to Dismiss

      Judgment and Sale of House [DE 31] seeks to dismiss the

      judgment    or    prevent       foreclosure        sale       of    the    subject

      property, it is DENIED;

      (3)   Judgment         and     Order       of   Sale      will      be     entered

      contemporaneously with this Memorandum Opinion and Order; and



                                           17
(4)   Having granted Plaintiff’s Amended Motion for Judgment

and Order of Sale [DE 33], the first Motion for Judgment and

Order of Sale [DE 28] is DENIED AS MOOT.

This the 29th day of November, 2018.




                           18
